DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 122 and 139 are objected to because of the following informalities:  “live” hinge should be “living” hinge.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 121-132 and 134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 121 recites the limitation "upper and lower sides of the latch feature" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 126, 134 recites the limitation "the left and right sides of the support" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 121-123, 125-140 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intini (US 2012/0261275).
Regarding claim 121, 122, 125, 130, 133, 137, 139, 140, Intini discloses a latchable package, the embodiment shown in Fig. 27, other figures are used as reference since the embodiment of fig. 27 is not as detailed, comprising: 
- a support 218 with a base (at 218, reference fig 16)for supporting one or more items; 
- a structure, sleeve 214, for selectively blocking access to the one or more items supported by the support; 
- wherein the structure and the support comprise co-operating latch features (opening at 271 of the sleeve of fig. 271, [0076] “locking projections are formed by die cutting a flange 269 and blister 218 which will engage slits 271” corresponding projections at 234 and 236, [0066, referenced in other embodiments, see fig. 16A, but not shown in fig. 27) configured to engage when the structure and support are arranged in a secured position; 
- wherein at least one side of the support is provided with both an internal side wall and an outer side wall, not individually numbered but referenced at 232 in fig. 19, Figures 8, 23, and 25 showing cross sections and inner walls represented by dashed lines show that the walls of the blister are thin and hollow, not thick solid structures,
the inner side is that joins to the base, fig. 27, the outer side wall defining a part of the external perimeter of the support and a latch formation 234 and 236 the latch feature of the support being provided on the external perimeter of the outer side wall, fig. 16A and intended to project through the opening at 271 of the sleeve structure in the secured position; 
- wherein the internal side wall and the outer side wall are joined by a hinge, the fold connecting a top wall (surface) to the outer wall allows the outer wall to flex and acts as a live (or living) hinge, the top wall in fig. 16A is above reference character 232 and connects the inner and outer walls, such that pushing the latch feature (reference indicia arrows in fig. 27) of the support causes the latch feature to move inwardly towards the internal side wall from a latched configuration to an unlatched configuration, [0076] and 
- wherein a thickness of the latch feature is defined between upper and lower sides of the latch feature, the thickness of the latch feature is substantially the same as the thickness of the outer side wall, (fig. 16A shows that the thickness of the latch feature has the same thickness of the sheet used to form the blister pack; “thickness” is understood to mean wall thickness and not wall height/depth) and wherein the latch feature extends outwardly from the outer side wall at a base of the package, fig. 16A.
Further regarding claim 125 and additional limitations of 133, Intini further discloses that the latch feature is connected to the outer side wall by a rim or flange that extends outwardly from the outer side wall, see annotated fig. 16A. 

Regarding claim 123, Intini further discloses that the outer side walls are made of a flexible plastics material, [0003].  The outer side walls are part of the blister and the blister is made of thin plastic material which is inherently flexible.


    PNG
    media_image1.png
    292
    770
    media_image1.png
    Greyscale

Regarding claim 126, 134, Intini further discloses that internal and outer side walls are provided on each of the left and right sides of the support, fig. 16A and 27.

Regarding claim 127, 135, Intini further discloses that internal and outer side walls are provided on front and rear sides of the support, fig. 27 and Fig. 16A for reference (the tray is referenced as 218, 218 is the blister pack of the insert 212, [0063], although walls on the rear are not seen in fig. 27, fig. 16A shows the insert and uses the same reference characters). 

Regarding claim 131, 138, Intini further discloses that the surfaces of the latch features have surfaces that abut against the walls of the opening in the sleeve structure when in the secured (locked) position, fig. 27, [0076], reference last sentence of [0070].

Regarding claim 132, Intini further discloses that the support is substantially tray-shaped since although it contains blisters, it has upstanding walls around a bottom wall, thereby forming a tray shape, fig. 27, 16A.

Regarding claims 128, 129, and 136, the tray/blister pack of fig. 27 includes a surface, top flat surface between the outer and inner sidewalls that are also on the front and rear, fig. 16A, where the top surface (blocking surface) lies flat against the top interior surface of the sleeve structure when the sleeve structure and the support tray are in the secured locked position, refer to fig. 14 which shows how the top of the tray/blister contacts the inside of the sleeve structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 124 is rejected under 35 U.S.C. 103 as being unpatentable over Intini as applied to claim 123 above, and further in view of Everett (US 2016/0251107) and Tack et al. (US 2006/0118557).
Regarding claim 124, the references applied above teach all of claim 123, as applied above.  The references applied above are silent to the thickness of the walls.  
However, Everette teaches that 0.5 mm is a known material thickness for forming a packaging 900 with a tray 100 and a sleeve 500, fig. 9, [0037], last sentence.  
Tack teaches that it is known to reduce the thickness of a deformable latch 27 of a container, fig. 1, in order to improve flexibility [0032].  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-disclosed material thickness of Intini to be less than a known material thickness of 0.5 mm (as taught by Everette) in order to improve flexibility of the latching portions as per the teaching of Tack. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735